Citation Nr: 1641368	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  14-28 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 until January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

The competent clinical evidence of record is against a finding that the Veteran's service-connected disability precludes her from maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Notice was provided to the deceased Veteran in May 2010.

VA has a duty to assist the appellant in the development of the claims. The claims file includes service treatment records (STRs), medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

In regard to the issue on appeal, two VA examinations are of record assessing the Veteran's current service-connected disability and its impact on her ability to work; namely the October 2010 and February 2013 VA examinations. The Board finds that adequate VA examinations/opinions have been provided. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c). In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

During the pendency of this appeal the Veteran was service connected for bronchial asthma, at 60 percent disabling. As noted above, total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. 38 C.F.R. § 4.16 (a). As noted above, the Veteran has one service-connected disability rated as 60 percent disabling. Thus, the Board finds that the Veteran met the scheduler criteria during the pendency of this appeal.

An October 2010 VA medical examination reflects the Veteran with chest pain weekly and being physically slow. The Veteran described constant stabbing pain that is worse with exertion The report further noted that the Veteran works with young people at her job as a counselor, in which the physical demands of the job require regular moving and talking, which she finds difficult. The report found that the Veteran has no physical or cognitive impairments that would prevent her from sitting and talking, writing, using a computer, or telephone. The examiner concluded that the Veteran could do any typical desk job with her level of intelligence. 

In a February 2013 VA medical examination, the examiner concluded after reviewing the Veteran's claims folder and assessing her current condition, her respiratory condition does not impact her ability to work.

The Board notes that the Veteran currently works at least part-time at her counseling business. The claims folder shows that the Veteran has at least a college degree and has completed some doctorial education in pursuit of a PhD in clinical psychology. (See May 2010 Veteran's Application for Increased Compensation based on Unemployablity). 

While the Veteran has claimed that she has found it difficult to continue operating her counseling business; the claims folder does not reflect that the Veteran was unable to secure or follow a substantially gainful occupation due to the her service-connected bronchial asthma. Rather, the claims folder reflects that the Veteran is capable of sedentary work based on her education and experience. (See October 2010 VA medical examination). Based on the above, the Board finds that TDIU is not warranted.

The preponderance of the evidence is against the appellant's contention that the Veteran's service-connected disability was of such severity, as to preclude her participation in substantially gainful employment. See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


